This is an appeal by Harper County, Okla., Excise Board against Atchison, Topeka  Santa Fe Railway Company from an order of the Court of Tax Review entered on the 23rd day of December, 1942. The transcript of the proceeding was filed on May 25, 1943, and due notice of the filing given on the same date.
The appeal is dismissed on the authority of Harper County Excise Board v. Phillips Pipe Line Co., 192 Okla. 700,140 P.2d 596, this day decided, and the syllabus in that cause is adopted as the syllabus herein.
CORN, C.J., GIBSON, V.C.J., and RILEY, OSBORN, BAYLESS, WELCH, HURST, DAVISON, and ARNOLD, JJ., concur.